Name: 92/9/EEC: Council Decision of 17 December 1991 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period from 20 July 1991 to 19 July 1994
 Type: Decision
 Subject Matter: fisheries;  Africa
 Date Published: 1992-01-11

 Avis juridique important|31992D000992/9/EEC: Council Decision of 17 December 1991 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period from 20 July 1991 to 19 July 1994 Official Journal L 006 , 11/01/1992 P. 0033COUNCIL DECISION of 17 December 1991 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period from 20 July 1991 to 19 July 1994 (92/9/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros (1), hereinafter referred to as 'the Agreement', signed in Brussels on 20 July 1988, Having regard to the proposal from the Commission, Whereas the Community and the Islamic Federal Republic of the Comoros have held negotiations with a view to determining amendments or additions to be made to the Agreement at the end of the period of application of the first Protocol to the Agreement; Whereas, as a result of those negotiations, a new Protocol was initialled on 16 July 1991; Whereas, under that Protocol, Community fishermen enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Islamic Federal Republic of the Comoros for the period from 20 July 1991 to 19 July 1994; Whereas, in order to avoid interruption of fishing activities by Community vessels, it is essential that the said Protocol be approved as quickly as possible; whereas both Contracting Parties have therefore initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocol previously in force; whereas the Agreement in the form of an exchange of letters should be concluded subject to a definitive decision under Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period from 20 July 1991 to 19 July 1994 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community (2). Done at Brussels, 17 December 1991. For the Council The President P. BUKMAN (1) OJ No L 137, 2. 6. 1988, p. 19. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.